59 F.3d 165NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Solomon J. CAREY, Plaintiff-Appellant,v.John DALTON, Secretary of the Department of the Navy,Defendant-Appellee.
No. 94-1565.
United States Court of Appeals, Fourth Circuit.
Argued June 5, 1995.Decided June 22, 1995.

ARGUED:  Bernard Travis Holmes, HOLMES & EDMONDS, P.C., Virginia Beach, Virginia, for Appellant.  Theodore Henry Hoffman, Office of Counsel, UNITED STATES NAVY, Norfolk, Virginia, for Appellee.
ON BRIEF:  Anita K. Henry, UNITED STATES ATTORNEY'S OFFICE, Norfolk, Virginia, for Appellee.
Before WILKINS, NIEMEYER and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Solomon Carey appeals from the district court's order granting summary judgment for the Secretary of the Navy on Carey's claims of discrimination in violation of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.A. Sec. 2000e (West 1981 & Supp.1994) and the Age Discrimination in Employment Act, 29 U.S.C. Secs. 621-634 (West 1985 & Supp.1995).  From 1978 through 1988, Carey worked at the Naval Supply Center in Norfolk, Virginia, as the Deputy Equal Employment Opportunity manager (a civilian position).  In May of 1988, the Director of the Consolidated Civilian Personnel Office informed Carey that he was being reassigned to the position of Staffing and Classification Specialist as of May 31, 1988.  Instead of accepting the transfer, Carey retired.


2
Before the district court, Carey essentially made three distinct claims of discrimination:  (1) age discrimination in the reassignment and in the failure to promote Carey;  (2) retaliatory discrimination in the reassignment and in the failure to promote Carey;  and (3) constructive discharge.  The district court concluded that plaintiff failed to establish a prima facie case on any of the three claims.


3
Upon careful consideration of the arguments of counsel and review of the record, we affirm for reasons adequately stated by the district court in its memorandum opinion and order.  Carey v. Dalton, Case No. 2:93CV627 (E.D. Va.  March 1, 1994).

AFFIRMED